

117 HRES 139 IH: Honoring Peyton Manning on being named to the Pro Football Hall of Fame.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 139IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Rose (for himself, Mr. Kustoff, Mr. Green of Tennessee, Mrs. Harshbarger, Mr. Fleischmann, Mr. Burchett, and Mr. DesJarlais) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring Peyton Manning on being named to the Pro Football Hall of Fame.Whereas the Members of this body take great pride in paying tribute to the incomparable Peyton Manning, a beloved former starting quarterback of the University of Tennessee Volunteers and one of the greatest football players of all time, on being named to the Pro Football Hall of Fame;Whereas a great athlete, Peyton Manning is revered by football fans and the general populace alike—he holds a special place in the hearts of Tennesseans and Americans from all walks of life and is truly a champion’s champion;Whereas, as an inductee of the Pro Football Hall of Fame Class of 2021, Peyton Manning has distinguished himself as one of the greatest National Football League (NFL) quarterbacks of all time during his 18-year career;Whereas, in addition to being named league MVP for a record-setting 5 times and being selected to 14 Pro Bowls and 7 NFL All-Pro First Teams, he led his teams to two Super Bowl Championships;Whereas he is a great humanitarian who gives generously of his time and resources to many worthy charitable and civic causes; Whereas Mr. Manning and his wife, Ashley, established the PeyBack Foundation to promote the future success of disadvantaged youth by financially assisting programs that provide leadership and growth opportunities for at-risk children;Whereas the children’s hospital in Indianapolis was named in Mr. Manning’s honor in recognition of his multimillion-dollar gift to help treat and support Indiana children who are ill;Whereas Peyton Manning is the product of a distinguished football lineage—he is a son of former NFL quarterback Archie Manning and the older brother of New York Giants quarterback Eli Manning;Whereas a fierce competitor, he was destined to be a great quarterback from an early age; Whereas at lsidore Newman High School in New Orleans, Peyton Manning led the football team to a 34–5 record, throwing for more than 7,000 yards, he won the 1993 Gatorade National High School Player of the Year award, and he was the Nation’s top football recruit in his senior season;Whereas before he became the greatest quarterback of his generation, Mr. Manning first matriculated to the University of Tennessee (UT) at Knoxville, where he was proud to be a Volunteer and earned a reputation as an erudite student of the game of football;Whereas during his brilliant collegiate career, Peyton Manning excelled to become the University of Tennessee’s all-time leading passer (11,201 yards and 89 touchdowns) and set 42 NCAA, SEC, and UT records while going 39–6 as UT’s starting quarterback;Whereas even though he had completed the requirements for his bachelor’s degree as a junior, he returned for his senior season at the University of Tennessee, from which he graduated Phi Beta Kappa, he was named to the GTE All-American Team, and he received the Maxwell Trophy, Davey O’Brien Award, Johnny Unitas Award, and Sullivan Award;Whereas drafted by the Indianapolis Colts as the first overall pick in the 1998 NFL Draft, Mr. Manning led the Colts to 8 division titles and two AFC Championships before winning the Super Bowl in 2007;Whereas he played for the Indianapolis Colts for 14 seasons and is the franchise’s all-time leader in career wins, passing touchdowns, pass attempts, pass completions, and passing yards;Whereas, in 2012, Peyton Manning joined the Denver Broncos where he set franchise records for most passing yardage, most touchdown passes, most completions, and highest passer rating in a season;Whereas, in the 2015 season, he led the Denver Broncos to wins in the AFC Championship and the Super Bowl, making him the first quarterback to win a Super Bowl with 2 different NFL franchises;Whereas an honored member of the NFL’s 2000 All-Decade Team, Mr. Manning is the only NFL player to accumulate more than 40,000 passing yards, more than 300 passing touchdowns, and 115 wins in a single decade;Whereas a 4-time NFL passing touchdown leader (2000, 2004, 2006, and 2013) and 3-time passing yards leader (2000, 2003, and 2013), Peyton Manning is also the NFL’s all-time leader in career touchdown passes (539) and career passing yards (71,940); andWhereas respected by players, coaches, and fans throughout the NFL for his devotion to and mastery of the game, Peyton Manning is a player truly committed to the concept of team play: Now, therefore, be itThat it is the sense of the House of Representatives that we honor and commend Peyton Manning on being named to the Pro Football Hall of Fame and for his great philanthropy and generosity. 